GALSTON, District Judge.
However one may read the present complaint, the compelling inference is that the plaintiff is entitled to no relief. The reasons therefor are abundantly set forth in two decisions of this court, with affirmances of the United States Court of Appeals in the consideration of two prior complaints, 92 F.Supp. 322, 187 F.2d 610, 103 F.Supp. 470, 199 F.2d 454, and certiorari denied in both cases. The policies lapsed and have not been revived by any subsequent legislation. Motion granted. Settle order.
Affirmed 207 F.2d 503.